Case: 20-60864     Document: 00516274709         Page: 1     Date Filed: 04/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 20-60864                      April 11, 2022
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk

   Jose Fredy Umanzor-Cisnado,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A043 195 540


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Jose Fredy Umanzor-Cisnado petitions for review of the decision of
   the Board of Immigration Appeals (BIA) vacating the immigration judge’s
   decision granting his application for cancellation of removal. Umanzor-
   Cisnado contends that the BIA erred in determining that he did not warrant


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60864      Document: 00516274709           Page: 2     Date Filed: 04/11/2022




                                     No. 20-60864


   a discretionary grant of cancellation of removal and that his due process
   rights were violated. To the extent he argues that he did not receive notice
   that his hearing would extend past his criminal history to include his hiring
   practices, this argument is unexhausted and therefore we lack jurisdiction to
   address it. See Roy v. Ashcroft, 389 F.3d 132, 136-37 (5th Cir. 2004).
          Umanzor-Cisnado argues that the BIA failed to adhere to binding
   precedent when it failed to consider his proof of rehabilitation, the hardship
   to his United States citizen wife, or the hardship that he would suffer if forced
   to return to the dangerous conditions in El Salvador after living in the United
   States for 30 years. He also argues that the BIA legally erred in relying on
   Matter of Castillo-Perez, 27 I. & N. Dec. 664 (2019), to find that his two
   convictions for driving while intoxicated significantly undercut his positive
   equities. However, an assertion that the BIA failed to consider or put
   insufficient emphasis on particular factors “merely asks this Court to replace
   the [BIA’s] evaluation of the evidence with a new outcome, which falls
   squarely within the jurisdictional bar of 8 U.S.C. § 1252(a)(2)(B).” Sattani
   v. Holder, 749 F.3d 368, 372 (5th Cir. 2014), abrogated in part on other grounds
   by Guerrero Trejo v. Garland, 3 F.4th 760, 768-73 (5th Cir. 2021). His
   argument regarding Matter of Castillo-Perez, which he attempts to frame as a
   legal argument, is again a request to reweigh the discretionary factors. See id.
   Because Umanzor-Cisnado has not presented a legal or constitutional claim,
   this court lacks jurisdiction to review in these respects the denial of his
   application for cancellation of removal by the BIA.               See 8 U.S.C.
   § 1252(a)(2)(B) & (D); Guerrero Trejo, 3 F.4th at 773-74.
          Moreover, his due process rights were not violated when the BIA
   relied on Matter of Castillo-Perez for the proposition that multiple convictions
   for driving under the influence would weigh against a favorable exercise of
   discretion because it is well established that an alien’s criminal record is a key




                                           2
Case: 20-60864     Document: 00516274709          Page: 3   Date Filed: 04/11/2022




                                   No. 20-60864


   factor in determining whether cancellation of removal is warranted. See
   Matter of C-V-T-, 22 I. & N. Dec. 7, 11 (BIA 1998).
         Accordingly, the petition for review is DENIED in part and
   DISMISSED in part.




                                        3